Citation Nr: 1132096	
Decision Date: 08/31/11    Archive Date: 09/07/11

DOCKET NO.  07-23 063	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office in Muskogee, Oklahoma


THE ISSUES

1.  Entitlement to service connection for restless leg syndrome.

2.  Entitlement to service connection for residuals of right fibula fracture.

3. Entitlement to an initial evaluation in excess of  30 percent for residuals of traumatic brain injury (TBI) to include vertigo, oscillopsias, abnormal gait, and status post repair of perilymph fistulas.

4.  Entitlement to an initial evaluation in excess of 50 percent for posttraumatic stress disorder (PTSD).

5. Entitlement to a total disability rating for compensation purposes based on individual unemployability due to a service-connected disability (TDIU).


REPRESENTATION

Veteran represented by:	Stephanie Grogan, Attorney at Law


WITNESSES AT HEARING ON APPEAL

Veteran, his spouse, and his father 


ATTORNEY FOR THE BOARD

Suzie S. Gaston, Counsel


INTRODUCTION

The Veteran served on active duty from July 2002 to February 2005.  

This matter comes before the Board of Veterans' Appeals (hereinafter Board) on appeal from rating decisions by the Department of Veterans Affairs (VA) Regional Office (RO) in Muskogee, Oklahoma.  By a rating action in January 2006, the RO granted service connection for residuals of a concussion, vertigo with repair of perilymph fistulas, and assigned a 10 percent disability rating, effective February 22, 2005.  The Veteran perfected an appeal to that decision.  Subsequently, in January 2008, a Decision Review Officer (DRO) decision granted service connection for PTSD and assigned a 50 percent disability rating, effective February 22, 2005.  The DRO decision also increased the evaluation for residual of a concussion, vertigo with abnormal gait and oscillopsias, with repair of perilymph fistulas, from 10 percent to 30 percent disabling, effective February 22, 2005.  Because this is not the highest possible rating available under the Rating Schedule for this disability and the Veteran had not indicated that he is content with the rating, the appeal continued.  See AB v. Brown, 6 Vet. App. 35, 39 (1993).  Additionally, by a rating action in August 2010, the RO denied the Veteran's claim of entitlement to service connection for restless leg syndrome.  He perfected a timely appeal to that decision.  


In March 2010, the Board remanded the case to the RO in order to afford the Veteran an opportunity to testify at a hearing before the Board.  On March 30, 2011, the Veteran appeared at the Muskogee RO and testified at a videoconference hearing before the undersigned Acting Veterans Law Judge, sitting in Washington, DC.  A transcript of this hearing is of record.  At the hearing, the Veteran submitted additional evidence for which he provided written waiver of RO review under 38 C.F.R. § 20.1304 (2010).  Thus, there is compliance with the Board's remand instruction.  See Stegall v. West, 11 Vet. App. 268, 271 (1998) (noting that where the remand orders of the Board are not complied with, the Board errs as a matter of law when it fails to ensure compliance).

The issue of entitlement to service connection for residuals of right fibula fracture is addressed in the REMAND portion of the decision below and is REMANDED to the Department of Veterans Affairs Regional Office.  


FINDINGS OF FACT

1.  Prior to the promulgation of a decision in the appeal, the Board received a written request from the Veteran that his appeal as to the issues of service connection for residuals of right fibula fracture and a TDIU be withdrawn.

2.  The Veteran is in receipt of the maximum disability evaluation assignable under Diagnostic Code 6204 for peripheral vestibular disorders.  

3.  Service connection is in effect for tinnitus; the Veteran's vertigo is manifested by dizziness and occasional staggering, but without current hearing impairment or  clinical evidence of a cerebellar gait.  

4.  Prior to March 9, 2011, the Veteran's service connected PTSD was manifested by occupational and social impairment with reduced reliability and productivity, and difficulty in establishing and maintaining effective work and social relationships.  The evidence does not show deficiencies in most areas such work, school, family relations, judgment, thinking, or mood; nor does the evidence show an inability to establish and maintain effective relationships.  

5.  Beginning March 9, 2011, the Veteran's PTSD has been manifested by symptoms such as difficulty sleeping due to nightmares; intrusive thoughts; impaired judgment; suicidal ideation; impaired impulse control; difficulty concentrating; difficulty in adapting to stressful circumstances; and the inability to establish and maintain effective relationships.  


CONCLUSIONS OF LAW

1.  The criteria for withdrawal of a substantive appeal for the issues of service connection for residuals of right fibula fracture and a TDIU have been met. 38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. § 20.204 (2010).

2.  The criteria for an initial evaluation in excess of 30 percent disabling for residuals of TBI to include vertigo, oscillopsias, abnormal gait, and status post repair of perilymph fistulas have not been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002 & Supp. 2011); 38 C.F.R. §§ 4.1, 4.7, 4.10, 4.21, 4.87, Diagnostic Code 6204 (2010).  

3.  Prior to March 9, 2011, the criteria for an initial rating in excess of 50 percent for PTSD have not been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.159, 4.1, 4.2, 4.7, 4.130, Diagnostic Code 9411 (2010).  

4.  Beginning March 9, 2011, the criteria for a rating of 70 percent for PTSD, but no higher, have been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.159, 4.1, 4.2, 4.7, 4.130, Diagnostic Code 9411 (2010).  



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I. Withdrawn Issues

Under 38 U.S.C.A. § 7105, the Board may dismiss any appeal which fails to allege specific error of fact or law in the determination being appealed.  A substantive appeal may be withdrawn on the record or in writing at any time before the Board promulgates a decision.  38 C.F.R. § 20.202 (2010).  Withdrawal may be made by the appellant or by his or her authorized representative. 38 C.F.R. § 20.204 (2010).
The Veteran withdrew his claims of service connection for residuals of right fibula fracture and a TDIU at the March 2011 hearing, and as such, there remain no allegations of errors of fact or law for appellate consideration for these issues. Accordingly, the Board does not have jurisdiction to review the issues of issues of service connection for residuals of right fibula fracture and a TDIU.  These issues are, therefore, dismissed.

II.  Duty to Notify and Assist.

The Veterans Claims Assistance Act of 2000 (VCAA) enhanced VA's duty to notify and assist claimants in substantiating their claims for VA benefits, as codified in pertinent part at 38 U.S.C.A. §§ 5103, 5103A (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.159, 3.326(a) (2010).  

Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant of the information and evidence not of record that is necessary to substantiate the claim; and to indicate which information and evidence VA will obtain and which information and evidence the claimant is expected to provide.  38 U.S.C.A. § 5103(a) (West 2002); 38 C.F.R. § 3.159(b) (2010).  The United States Court of Appeals for Veterans Claims (Court) has held that VCAA notice should be provided to a claimant before the initial RO decision on a claim.  Pelegrini v. Principi, 18 Vet. App. 112 (2004).  However, if VCAA notice is provided after the initial decision, such a timing error can be cured by subsequent readjudication of the claim, as in a statement of the case (SOC) or supplemental SOC (SSOC).  Mayfield v. Nicholson, 20 Vet. App. 537, 543 (2006); Prickett v. Nicholson, 20 Vet. App. 370, 376 (2006).  

In this case, VA satisfied its duty to notify by means of a letter dated in October 2005 from the RO to the Veteran which was issued prior to the RO decisions in January 2006 and January 2008.  An additional letter was issued in August 2008.  Those letters informed the Veteran of what evidence was required to substantiate the claims and of his and VA's respective duties for obtaining evidence.  Accordingly, the requirements the Court set out in Pelegrini have been satisfied.  

The Board finds that the content of the above-noted letters provided to the Veteran complied with the requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) regarding VA's duty to notify.  

Regarding the duty to assist, the Board notes that the Veteran was provided an opportunity to submit additional evidence.  It also appears that all obtainable evidence identified by the Veteran relative to the claims decided herein has been obtained and associated with the claims file, and that neither he nor his representative has identified any other pertinent evidence not already of record that would need to be obtained for a proper disposition of these claims.  It is therefore the Board's conclusion that the Veteran has been provided with every opportunity to submit evidence and argument in support of his claims, and to respond to VA notices.  

The Veteran has been afforded VA examinations on the issues decided herein.  McLendon v. Nicholson, 20 Vet. App. 79 (2006).  The examinations were conducted by medical professionals who reviewed the medical records, solicited history from the Veteran, and provided information necessary to decide the service connection issues and the two rating issues addressed in this decision.  Nieves-Rodriguez v. Peake, 22 Vet. App 295 (2008).  

Accordingly, the Board finds that VA has satisfied its duty to notify and assist the Veteran in apprising him as to the evidence needed, and in obtaining evidence under the VCAA.  Therefore, no useful purpose would be served in remanding these matters for yet more development.  Such a remand would result in unnecessarily imposing additional burdens on VA, with no additional benefit flowing to the Veteran.  The Court has held that such remands are to be avoided.  Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).  

III.  Factual background.

The service treatment records indicate that the Veteran was seen at a clinic in November 2003 with complaints of hearing loss in both ears after an improvised explosive device (IED) explosion one month before.  At that time, he stated that, for one week after the explosion, he heard ringing in both ears.  He also complained of dizziness while walking and climbing.  The assessment was noise trauma.  In January 2004, the Veteran was brought into a clinic by another soldier.  Following an evaluation, he was diagnosed with vertigo, secondary to acoustic trauma.  An emergency treatment note, dated in February 2004, indicates that the Veteran was involved in an IED explosion in October 2003, which affected the left side of his body.  It was noted that he initially had decreased hearing in both ears and confusion, but no loss of consciousness; two week later, he experienced dizzy spells and vomiting.  Following an evaluation, he was diagnosed with vertigo, secondary to perilymph fistula.  In March 2004, the Veteran was seen for evaluation of balance problems.  The assessment was balance disorder of unknown etiology.  

Of record is a medical evaluation board proceeding dated in September 2004, which reflected an assessment of paroxysmal vertigo likely secondary to perilymph fistulas sustained after a blast injury in October 2003.  Therefore, separation from service was recommend based on the severity of the Veteran's profile and his inability to perform even the most routine military duties due to the paroxysmal and often unpredictable nature of his vertigo.  A physical evaluation board proceedings report, dated January 19, 2005, determined that the Veteran was disabled due to paroxysmal vertigo with onset October 29, 2005, while deployed to Iraq.  It was noted that the Veteran had concussive effects of an IED, which exploded 15 meters away.  Initially, he had loss of hearing and tinnitus in addition to vertigo; his hearing returned, but episodes of paroxysmal vertigo induced by head motion on bending persisted.  Bilateral endolymph fistula was diagnosed and repaired with only marginal improvement.  Exertional vertigo prevented functioning in primary military occupational specialty and profile restricted Army physical fitness test and soldiering in the field.  

The Veteran's claim for service connection (VA Form 21-526) was received in March 2005.  Submitted in support of the Veteran's claim were treatment records from Eastern Oklahoma Ears, Nose and Throat dated from May 1999 to July 2005.  The records indicate that the Veteran was seen in December 2003 for a follow up evaluation; it was noted that he had been having balance problems.  It was noted that his symptoms began approximately one month before as a result of an IED  used in the military that went off about 15 meters from him on October 29, 2003 in Iraq; since then, he has had tinnitus and some vertigo.  The assessment was vertigo, etiology unknown and injury to acoustic nerve.  

In a statement dated in December 2003, Dr. William P. Sawyer stated that the Veteran had been diagnosed with a peripheral left vestibular lesion, secondary to an explosive incident while in the service.  Dr. Sawyer observed that the Veteran's symptoms and his ENG suggested that he had a possible perilymph fistula which required evaluation by a neuro-otologist and possible surgery for correction of this.  In March 2004, he was diagnosed with questionable vestibular trauma.  In June 2004, the Veteran was admitted to a hospital with a diagnosis of possible perilymph fistula in both ears with a history of previous explosive injury.  He underwent bilateral middle ear exploration with repair of oval and round window fistula, bilaterally.  

The Veteran was afforded a VA examination in October 2007.  At that time, he reported having anger outbursts several times a week and especially has had episodes of becoming extremely angered when waking up either unexpectedly or from dreams.  It was noted that he has had episodes where he ripped a door off of his apartment, went outside, punched the wall, and picked up an ottoman and slammed it against his nose, breaking his nose during anger outbursts.  The Veteran reported difficulty falling asleep and does relate having nightmares.  The Veteran also acknowledged having flashbacks, especially when smelling garbage or a smell similar to burning flesh.  He also had startled response and anxiety attacks that bordered on panic attacks several times a week, and he took efforts to avoid reminders of the intrusive events.  The Veteran also reported feeling detached from others.  

On mental status examination, the Veteran was oriented in all spheres.  He was alert, rather intense; he was cooperative with examination procedures.  No hallucinations or delusions were noted.  The Veteran denied having homicidal or suicidal ideations.  The examiner noted that the Veteran's anger outbursts and concentration have had some impact on his employment functioning.  The Veteran reported only having one friend and the detachment from others was noted in terms of the relationship with his wife.  It was noted that the Veteran was basically socially isolated at the present time and reported not engaging in leisure activities other than visiting one friend once every two weeks.  The Veteran showed no impairment in thought process or communication during the examination.  The Veteran was independent in activities of daily living.  The examiner stated that the Veteran met the criteria of PTSD, chronic, secondary to events that occurred while he was in the U.S. Army.  The pertinent diagnosis was PTSD; and the Veteran was assigned a GAF score of 55.  

The Veteran was also afforded an examination for evaluation of TBI in October 2007.  The Veteran reported a history of injury while in the military in October 2003; he stated that an IED went off about 12 to 15 meters away from the vehicle he was on and he fell backwards onto the vehicle.  The Veteran denied any acute loss of consciousness at that time; he reported having some facial lacerations, decreased hearing and tinnitus.  The Veteran related that he started having some problems with his balance after he returned to the base; he stated that the balance problem became more and more problematic.  The examiner noted that the condition stabilized after he came back to the United States and then about a year ago, he suddenly started having problems with memory, concentration, and his ability to differentiate time.  Since then he has not regained any stability as far as his memory or ability to concentrate.  The Veteran denied having headaches.  He reported having an episode of vertigo at least once a week that is so debilitating that he has to go to bed about 24 hours for it to pass.  He denied any weakness or paralysis.  He was positive for sleep disturbance.  He stated that he slept very little; when he went to go to sleep he became violent.  It was reported that bright lights precipitated his imbalance so he was unable to mobilize; his balance increased with walking in bright lights.  He did not require any kind of device for ambulation.  He had moderate-to-severe memory impairment.  The examiner noted that the Veteran had slowness of thought and confusion, and decreased attention and concentration.  

On examination, there were no areas of weakness or paralysis.  Muscle tone was good.  There was no muscle atrophy or loss of muscle tone.  Deep tendon reflexes were present with symmetrical positive reflexes.  Sensory function of the lower extremities was intact; he was able to differentiate dull-to-sharp sensation.  He was able to feel monofilament.  His gait was wide stance.  There appeared to be some instability with the use of his arm for attaining that balance.  There was no problem with orthostatic, hypotension, or hyperhydrosis.  Cranial nerves II-XII appeared intact.  His cognitive impairment mini-mental state was stable to draw or clock.  There was a definite problem with memory.  He was awake, alert, very cooperative, and very appropriate in speech and dress.  A CT scan of the head was reported as normal.  The pertinent diagnosis was traumatic brain injury with severe cognitive impairment manifested by decreased attention, decreased concentration, and increased aggressiveness.  He also had a right tibia-fibula fracture at his distal lower extremity which was stable.  

On November 8, 2007, the Veteran was seen at a VA clinic in order to establish care; it was noted that he had trouble with staying focused in school and being interested in a subject matter, and he had symptoms of PTSD.  It was also noted that the Veteran had dizziness post an explosion on active duty, and he had surgery on both ears, with residual incoordination.  The impression was PTSD symptoms, and post-explosive concussive injuries leading to ear and eye problems.  On November 19, 2007, the Veteran was referred for mental health consultation by his primary care physician due to positive PTSD and depression screenings.  It was noted that the Veteran was involved in many combat operations, witnessed many traumatic events, had two friends killed, and suffered physical and emotional symptoms secondary to an explosion.  The Veteran reported symptoms of nightmares, sleep problems, hypervigilance, detachment from others, difficulty with attention/concentration/memory, avoidance of situations/triggers, problems in school and in relationships, fatigue, and anhedonia.  The examiner stated that the Veteran met the diagnostic criteria for a diagnosis of PTSD.  A subsequent mental health note, dated November 29, 2007, reflects an assessment of PTSD; and he was assigned a GAF score of 65.  

Of record is the result of a comprehensive evaluation of the Veteran conducted by Dr. Joseph Schwartz in October 2008.  Dr. Schwartz stated that, during his face to face interview with the Veteran, he expressed guilt over his poor memory, inability to focus, and difficulty in expressing his opinions and thoughts; he claimed that this impaired ability to communicate clearly became increasingly worse since his brain injury and discharge from military service.  Dr. Schwartz noted that the effects of the IED related injuries have resulted in a marked worsening of biologically based communication deficits and also caused the Veteran to suffer a sense of guilt and shame, sense of impotency, powerlessness, and frustration in social/family interactions and communication.  The examiner stated that the Veteran's condition had been compounded by the synergistic effects to two clinical and biologically based conditions which have resulted from his wartime experiences.  Dr. Schwartz indicated that the medical literature suggested that TBI initially dampens the acute clinical manifestations of PTSD; in other words, the TBI blunts the initial overt PTSD symptoms, but the overt symptoms will become more manifest as the brain slowly recovers some of its functioning.  Dr. Schwartz concluded that, based on the extensive psychological assessment, review of research literature regarding the Veteran's injuries, and the collective clinical experience of the staff, the Veteran demonstrated significant and deleterious signs of traumatic brain injury interactive with PTSD.  

The Veteran was afforded another VA examination in March 2009.  It was noted that the Veteran broke his hand last year punching a soccer goal post when he was angry.  The Veteran reported having night terrors that he did not remember, and they often involved trying to drive or breaking things.  He had these episodes every 5 to 6 months.  It was noted that the Veteran had been married seven years to his current wife, with whom he had two children; they get along all right with ups and downs.  The Veteran reported that he had a friend and a couple of co-workers who came around occasionally; he also saw his sister and parents occasionally.  On mental status examination, the Veteran was described as clean, neatly groomed and appropriately dressed.  His speech was unremarkable; he was cooperative, friendly, and attentive; his affect was appropriate; his mood was anxious; he was fully oriented; his thought process and content were unremarkable; and no inappropriate or obsessive/ritualistic behavior was noted.  The Veteran reported persistent visual hallucinations.  The Veteran reported homicidal ideation but no action.  He denied any suicidal thoughts, but he stated that he has hurt himself impulsively when angry.  Remote memory was severely impaired, recent memory was mildly impaired, but immediate memory was normal.  The examiner stated that the Veteran's PTSD symptoms included recurrent and intrusive distressing recollections of the event, including images, thoughts, or perceptions; acting or feeling as if the traumatic event when recurring; and intense psychological distress at exposure to internal or external cues that symbolize or resemble an aspect of the traumatic event.  The diagnosis was PTSD; he was assigned a GAF score of 55.  

On the occasion of another VA examination for TBI in October 2009, the Veteran indicated that he continued to have dizziness and had surgery on both inner ears in 2004 at St. Francis Hospital.  He stated that he still felt dizzy intermittently and had trouble driving a car at night as he saw things which were not there on the road.  The Veteran also reported memory problems.  The Veteran reported dizziness three to four times a week; he also reported problems with balance while walking and stated that he sometimes ran into walls in his office.  The Veteran also reported difficulty sleeping; he stated that he sometimes woke up during the night, got angry and became violent.  The Veteran indicated that he had difficulty concentrating and feeling drowsy during the day.  The Veteran was described as being alert, oriented, and in no acute distress.  He was ambulatory and walked in without any walking aids; his posture and gait were normal.  He was well nourished, well developed, and mildly obese.  There was no evidence of anemia, cyanosis, clubbing of fingers, or edema of the feet; and no tremors were noted.  Sensory and motor examination of the upper and lower extremities was unremarkable.  CT scan of the brain was normal.  The pertinent diagnosis was history of TBI with residual vertigo and oscillopsias with normal examination.  It was noted that a problem associated with the diagnosis was vertigo with abnormal gait and oscillopsias.  

Received in March 2010 was the report of a neuropsychological examination conducted by Dr. Lance E. Trexler in February 2010.  Dr. Trexler stated that the neuropsychological data clearly indicate impairment across multiple domains of functioning, but in summary the data was consistent with probable bitemporal lobe injuries affecting the left temporal lobe more than the right.  The Veteran had a mild degradation of visual memory unless he had the opportunity to practice, but he had at least a moderate impairment of verbal memory, again unless he had the opportunity to practice the information repetitively.  Consistent with this hypothesis, he also had a mild deficit in naming and a mild deficit in functions of the right upper extremity for motor speed and strength relative to the dominant left upper extremity.  It was also noted that the Veteran showed some disturbance in attention and working memory that are hallmark findings in traumatic brain injury.  He presented with considerable neurobehavioral disturbance including episodes of rage that occurred several times a week, often for which he was amnesic, obviously resulting in considerable stress at home.  The vocational implications had been very difficult for the Veteran and he had been unable to keep a job as a consequence.  

Another VA examination for evaluation of PTSD was conducted in April 2010.  The Veteran described symptoms of isolation, depression, sleep disorder, nightmares, hypervigilance, and recurrent recollections.  He stated that the symptoms were constant and severe.  The Veteran related that his irritability  affected his marriage and family.  He had been fired from two jobs since his discharge from military service.  The Veteran reported difficulty falling and staying asleep due to occasional nightmares.  He denied any history of violent behavior or suicide attempts.  It was noted that the Veteran had received psychotherapy for his mental condition over the past year and the response had been fair.  The Veteran reported problems with irritability which has caused his wife and children to leave for a few weeks.  He tended to withdraw at home and did not like to go out socially.  

On mental status examination, orientation was within normal limits.  Appearance and hygiene were appropriate; and behavior was appropriate.  He maintained good eye contact during the examination.  Affect and mood showed a disturbance of motivation and mood.  He described being hypervigilant and isolated.  Communication and speech were within normal limits.  The Veteran demonstrated impaired attention and/or focus.  He had difficulty finishing things both at home and school.  Panic attacks were absent.  There were signs of suspiciousness, which included difficulty entering public places.  No delusions or hallucinations were noted.  Thought processes were appropriate.  He did not have slowness of thought nor did he appear confused.  Judgment was not impaired.  Abstract thinking was normal.  Memory was mildly impaired.  He was not currently suicidal or homicidal.  There were behavioral, cognitive, social, affective, or somatic symptoms attributed to PTSD and were described as hypervigilance, sleep disorder with occasional nightmares, isolation, irritability, and recurrent recollections.  The pertinent diagnoses were PTSD and depressive disorder not otherwise specified; the GAF score was 64.  The examiner noted that the Veteran had difficulty establishing and maintaining effective work/school and social relationships because he has only one friend; he preferred not to go out socially.  He also had difficulty maintaining effective family role functioning because there had been marital issues.  The examiner indicated that the Veteran did not appear to pose any threat of danger or injury to self or others; the prognosis for the psychiatric condition was fair.  

In June 2010, the Veteran was afforded a VA examination for evaluation of the TBI.  The Veteran indicated that his main problems were memory loss, sleep problem, mood swings and vertigo.  He stated that he sometimes still had vertigo problem and occasionally felt dizzy.  The Veteran noted that he became off balance when he had dizzy spells.  The Veteran indicated that sometimes he was unable to sleep and he got very irritable.  He also reported difficulty concentrating.  On examination, the Veteran was described as alert, oriented and not in any distress.  He was ambulatory and walked in without any walking aids; his posture and gait were normal.  He was well nourished and well developed; there was no evidence of anemia, cyanosis, clubbing of fingers, or edema of the feet.  No tremors or fasciculations were noticed.  Sensory and motor examinations were normal in both upper and lower extremities.  The Veteran reported mild memory loss, problems with attention, concentration, and executive functions, but there was no evidence of such on testing.  He was fully oriented.  A CT scan of the brain, dated June 21, 2010, was normal.  The pertinent diagnosis was history of TBI with residual vertigo and oscillopsias and status post repair of perilymph fistulas with normal examination; there was no evidence of abnormal gait or any balancing problem.  
On the occasion of yet another VA examination for evaluation of PTSD in June 2010, the Veteran indicated that he had good relationships with his wife and two children, but mood swings between anger and happiness made it difficult.  He noted that his wife and kids left him for about a week last year.  It was noted that the Veteran still had one friend whom he saw once or twice a week.  The Veteran denied a history of suicidal attempts.  He reported getting really angry at his wife and pushing her away physically last year.  On examination, the Veteran was described as clean, neatly groomed, and appropriately dressed.  Speech was unremarkable and psychomotor activity was normal.  He was cooperative, friendly, and attentive; his affect was normal; and his mood was anxious, good, agitated, depressed, and fearful.  His attention problems fluctuated.  He was oriented to person, time, and place; and his thought process and content were unremarkable.  Panic attacks were absent; and no delusions or hallucinations were noted.  He had no suicidal or homicidal thoughts.  Remote memory was moderately impaired, recent memory was mildly impaired, and immediate memory was mildly impaired.  The pertinent diagnosis was PTSD; he was assigned a GAF score of 55.  

Of record is the report of a psychological evaluation conducted by Dr. Thomas A. Hoffmann dated March 9, 2011.  It was noted that the Veteran was casually dressed.  He walked and moved in an awkward manner and had mild expressive aphasia.  He had a flat affect, was cooperative, and worked slowly.  Dr. Hoffmann observed that the Veteran had obvious memory problems but appeared to answer all questions in an honest if somewhat naïve manner.  It was noted that the Veteran had been married for nine years with two daughters; he and his wife both acknowledged serious marital difficulties secondary to his anger and impulse control issues.  The Veteran's wife reported leaving him three times last year; she noted that the Veteran was very verbally abusive toward her and her daughters.  She also reported that he had been physically abusive toward her.  The Veteran was reportedly especially volatile in the morning and upon awakening; this was often secondary to poor sleep.  He had been noted to walk in his sleep and had broken off doors in fits of rage.  The Veteran's wife questioned her ability to remain married to him given the severity of his PTSD and TBI.  The Veteran worked part time for his father's business; however, they both reported difficulties with his job performance.  It was noted that the Veteran previously worked for a family friend, but he eventually lost that job due to poor job performance.  He was reportedly very volatile at his last job and got into a physical altercation with a fellow employee that led to his being fired.  

Following evaluation and testing, Dr. Hoffmann stated that the Veteran had marked occupational and social impairment with deficiencies in most areas, including work, school, family relations, judgment, and mood.  He had passive suicidal ideations, poor impulse control with significant irritability and episodes of violence, and he had difficulty adapting to stressful circumstances.  Dr. Hoffmann further noted that the Veteran has had difficulty maintaining his marital relationship.  He stated that the Veteran's symptoms appeared to have become more severe over the past year.  Dr. Hoffmann related that the Veteran's prognosis was guarded given the severity of his symptoms and lack of response to treatment to date.  The pertinent diagnoses were PTSD, chronic with depressed features; and cognitive disorder, not otherwise specified.  He was assigned a GAF score of 47.  

At his personal hearing in March 2011, the Veteran's representative related that he was exposed to multiple IED explosions while on active duty in Iraq; and his resulting TBI led to physical, emotional, mental and cognitive impairments that have severely impact his daily life activities.  The representative also reported that the Veteran suffered from PTSD which resulted in mood swings, anger outbursts, and occupational and social difficulties.  The Veteran testified that his symptoms of TBI included dizziness, difficulty with balance, nausea, and problems with concentration.  The Veteran indicated that he had nightmares that caused him to wake up screaming; he also noted problems with memory loss.  The Veteran related that he experienced anger outbursts; he described an incident when he hit himself in the face with an ottoman and broke his nose.  The Veteran stated that he kept to himself.  The Veteran reported that his anger was getting worse to the point that it was affecting his marriage.  The Veteran's wife testified that she was very careful so as not to get him angry; she was afraid of him and did not know what he was going to do at any time.  She reported that the Veteran would grab whatever was nearby and throw it; she stated that he called her all kinds of names.  The Veteran's father testified as to the changes in his mood and personality as a result of his injuries and PTSD; he stated that the anger was triggered by stress and conflict.  He also noted that the Veteran experienced intrusive thoughts and flashbacks.  He reported that the Veteran's work schedule is erratic.  

IV.  Legal Analysis-Higher Evaluations.

Disability evaluations are determined by evaluating the extent to which a Veteran's service-connected disability adversely affects his ability to function under the ordinary conditions of daily life, including employment, by comparing his symptomatology with the criteria set forth in the Schedule for Rating Disabilities (rating schedule).  38 U.S.C.A. § 1155 (West 2002 & Supp. 2011); 38 C.F.R. §§ 4.1, 4.2, 4.10 (2010).  If two evaluations are potentially applicable, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that evaluation; otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7 (2010).  

A disability may require re-evaluation in accordance with changes in a Veteran's condition.  It is thus essential, in determining the level of current impairment, that the disability be considered in the context of the entire recorded history.  38 C.F.R. § 4.1 (2010).  However, where an award of service connection for a disability has been granted and the assignment of an initial evaluation is at issue, separate evaluations can be assigned for separate periods of time based on the facts found.  In other words, the evaluations may be "staged."  Fenderson v. West, 12 Vet. App. 119, 126 (2001).  

When all the evidence is assembled, the Board is then responsible for determining whether the evidence supports the claim or is in relative equipoise, with the appellant prevailing in either event, or whether the preponderance of the evidence is against the claim, in which case the claim is denied.  See 38 U.S.C.A. § 5107(a) (West 2002); 38 C.F.R. § 3.102 (2010); Gilbert v. Derwinski, 1Vet. App. 49, 55 (1990).  




A.  Residuals of TBI, to include vertigo with abnormal gait.

The Veteran's service-connected vertigo is evaluated pursuant to Diagnostic Code 6204.  Under Diagnostic Code, a peripheral vestibular disorder is rated 30 percent for dizziness and occasional staggering.  38 C.F.R. § 4.87, Diagnostic Code 6204 (2010).  The 30 percent rating is the maximum schedular rating under Diagnostic Code 6204.  As the Veteran is already in receipt of the maximum disability evaluation under the diagnostic code, the Board will determine if a higher evaluation is warranted other applicable codes. 

Under 38 C.F.R. § 4.87, Diagnostic Code 6205, Meniere's syndrome (endolymphatic hydrops) manifested by hearing impairment with attacks of vertigo and cerebellar gait occurring from one to four times a month, with or without tinnitus, warrants a 60 percent evaluation.   38 C.F.R. § 4.87, Diagnostic Code 6205 (2010).  

These criteria are conjunctive, not disjunctive; thus all criteria must be met.  See Melson v. Derwinski, 1 Vet. App. 334 (1991) (noting the use of the conjunctive "and" in a statutory provision meant that all of the conditions listed in the provision must be met).  

A note following the Diagnostic Code provides that hearing impairment should be rated separately rated.  The Veteran has already been assigned a 10 percent rating for bilateral tinnitus.  

It is not contested that the Veteran has hearing impairment in the form of tinnitus, for which he is separately service-connected.  Although hearing loss was initially noted at the time of the injury, the evidence reflects that hearing returned and there is no indication that he currently has hearing impairment.  Additionally, while vertigo and an abnormal gait have been noted, there is no indication that he has cerebellar gait occurring one to four times per month so as to warrant an analogous rating to Meniere's disease.  See 38 C.F.R. § 4.87, Diagnostic Code 6205 (2010).  Cerebellar gait is defined as a staggering, unsteady and uncoordinated walk, with a wide base and the feet thrown out, sometimes with a tendency to fall to one side.  Dorland's Illustrated Medical Dictionary 747 (30th Ed. 2003).  It is more than mere unsteadiness, or even staggering.  It is a very specific, and more severe, level of gait impairment.  The rating schedule makes this clear; in the criteria for Diagnostic Code 6204, "occasional staggering" is one symptom of a peripheral vestibular disorder rated 30 percent disabling.  Had the authors of the schedule meant the same level of impairment for both conditions, the same plain language would have been used and the same disability rating would have been assigned.  Instead, the authors used "occasional staggering" to describe symptoms warranting a 30 percent disability under Diagnostic Code 6204 and "cerebellar gait" to describe one of the more severe symptoms that form the disability constellation warranting a total schedular rating under Diagnostic Code 6205.  While the Veteran reports unsteadiness or lack of balance during or after attacks of vertigo, there is no showing of cerebellar gait.  The Board cannot find that the level of functional impairment required for a 60 percent disability evaluation is warranted.  See 38 C.F.R. § 4.87, Diagnostic Code 6205 (2010).  

In reaching the above conclusion, the Board has not overlooked the Veteran's statements with regard to the severity of his disability.  The Veteran is competent to report on factual matters of which he had firsthand knowledge, e.g., experiencing unsteadiness and lack of balance; and the Board finds that the Veteran's reports have been credible.  See Washington v. Nicholson, 19 Vet. App. 362, 368 (2005).  Any lay evidence in this case was provided during the Veteran's VA and private examinations.  He is competent to provide statements regarding his current symptomatology, and the Board finds that the Veteran's statements are credible.  The Board has considered the Veteran's reports along with findings from the Veteran's examinations.  The Board notes, with respect to the Rating Schedule, where the criteria set forth therein require medical expertise which the Veteran has not been shown to have, the objective medical findings and opinions provided by the Veteran's treatment reports and his examination reports have been accorded greater probative weight.  See Espiritu v. Derwinski, 2 Vet. App. 492 (1992); Guerrieri v. Brown, 4 Vet. App. 467, 470-71 (1993).

The Board has also considered whether the Veteran's disability presents an exceptional or unusual disability picture as to render impractical the application of the regular schedular standards such that referral to the appropriate officials for consideration of extra-schedular ratings is warranted.  See 38 C.F.R. § 3.321(b) (1) (2010); Bagwell v. Brown, 9 Vet. App. 337, 338-39 (1996).  The threshold factor for extraschedular consideration is a finding that the evidence before VA presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate.  See Fisher v. Principi, 4 Vet. App. 57, 60 (1993) ("[R]ating schedule will apply unless there are 'exceptional or unusual' factors which render application of the schedule impractical.").  Here, the rating criteria reasonably describe the Veteran's disability level and symptomatology and provide for additional or more severe symptoms (under another diagnostic code) than currently shown by the evidence.  Moreover, he is already in receipt of a separate rating for tinnitus.  Thus, his disability picture is contemplated by the rating schedule, and the assigned schedular evaluation is, therefore, adequate.  See Thun v. Peake, 22 Vet. App. 111, 115 (2008).  Consequently, referral for extraschedular consideration is not warranted.  

The Board concludes that the medical findings on examination are of greater probative value than the Veteran's allegations regarding the severity of his disability.  Accordingly, the Board concludes that the preponderance of the evidence is against the claim for an initial evaluation in excess of 30 percent for residuals of TBI to include vertigo, oscillopsias, abnormal gait, and status post repair of perilymph fistulas at any time during the appeal period.  See Fenderson v. West, 12 Vet. App. 119 (1999); 38 C.F.R. § 5107(b) (West 2002).

B.  PTSD.

The severity of the Veteran's PTSD is determined by 38 C.F.R. § 4.130, Diagnostic Code 9411.  Under this code, a 50 percent rating requires occupational and social impairment with reduced reliability and productivity due to such symptoms as a flattened affect; circumstantial, circumlocutory, or stereotyped speech; panic attacks more than once a week; difficulty in understanding complex commands; impairment of short- and long-term memory (e.g., retention of only highly learned material, forgetting to complete tasks); impaired judgment; impaired abstract thinking; disturbances of motivation and mood; or difficulty in establishing and maintaining effective work and social relationships.  38 C.F.R. § 4.130, Diagnostic Code 9411 (2010).

A 70 percent rating requires occupational and social impairment, with deficiencies in most areas such as work, school, family relations, judgment, thinking, or mood, due to such symptoms as suicidal ideation; obsessional rituals which interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; near- continuous panic or depression affecting the ability to function independently, appropriately, and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a worklike setting); or the inability to establish and maintain effective relationships.  Id.  

A 100 percent rating requires total occupational and social impairment, due to such symptoms as gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; or memory loss for the names of close relatives, own occupation, or own name.  Id. 

The Secretary, acting within his authority to "adopt and apply a schedule of ratings," chose to create one general rating formula for mental disorders.  38 U.S.C.A. §§ 510,1155 (West 2002); 38 C.F.R. § 4.130 (2010).  By establishing one general formula to be used in rating more than 30 mental disorders, there can be no doubt that the Secretary anticipated that any list of symptoms justifying a particular rating would in many situations be either under- or over-inclusive.  The Secretary's use of the phrase "such symptoms as," followed by a list of examples, provides guidance as to the severity of symptoms contemplated for each rating, in addition to permitting consideration of other symptoms, particular to each veteran and disorder, and the effect of those symptoms on the claimant's social and work situation.  This construction is not inconsistent with Cohen v. Brown, 10 Vet. App. 128 (1997).  The evidence considered in determining the level of impairment under § 4.130 is not restricted to the symptoms provided in the diagnostic code.  Instead, the rating specialist is to consider all symptoms of a claimant's condition that affect the level of occupational and social impairment, including, if applicable, those identified in the DSM-IV.  See38 C.F.R. § 4.126 (2010).  If the evidence demonstrates that a claimant suffers symptoms or effects that cause occupational or social impairment equivalent to what would be caused by the symptoms listed in the diagnostic code, the appropriate, equivalent rating will be assigned.  Mauerhan v. Principi, 16 Vet. App. 436 (1992).  

A GAF score is a scale reflecting the psychological, social, and occupational functioning on a hypothetical continuum of mental-health illness.  See Richard v. Brown, 9 Vet. App. 266, 267 (1996), citing the Diagnostic and Statistical Manual of Mental Disorders (4th ed. 1994).  This is more commonly referred to as DSM-IV.  A GAF of 21 to 30 is defined as behavior considerably influenced by delusions or hallucinations or serious impairment in communication or judgment (e.g., sometimes incoherent, acts grossly inappropriate, suicidal preoccupation) or an inability to function in almost all areas (e.g., stays in bed all day, no job, home or friends).  A GAF of 31 to 40 is indicative of some impairment in reality testing or communication (e.g., speech is at times illogical, obscure, or irrelevant) or any major impairment in several areas, such as work or school, family relations, judgment, thinking or mood (e.g., depressed man avoids friends, neglects family, and is unable to work; child frequently beats up younger children, is defiant at home, and is failing at school).  A GAF of 41 to 50 is indicative of serious symptoms (e.g., suicidal ideation, severe obsessional rituals, frequent shoplifter) or any serious impairment in social, occupational, or school functioning (e.g., no friends, unable to keep a job).  A GAF of 51 to 60 is defined as moderate symptoms (e.g., flat affect and circumstantial speech, occasional panic attacks) or moderate difficulty in social, occupational, or school functioning (e.g., few friends, conflicts with peers or co- workers).  A GAF of 61 to 70 is indicative of some mild symptoms (e.g., depressed mood and mild insomnia) or some difficulty in social, occupational, or school functioning (e.g., occasional truancy or theft within the household), but generally functioning pretty well, has some meaningful interpersonal relationships.  

(i).  Rating in excess of 50 percent prior to March 9, 2011.

After review of the evidentiary record, the Board finds that the criteria for an evaluation in excess of 50 percent have not been met prior to March 9, 2011.  Significantly, the Veteran's PTSD symptoms were not indicative of occupational and social impairment with deficiencies in most areas such as family relations, judgment, thinking, or mood.  On the occasion of the October 2007 VA examination, the Veteran reported nightmares, intrusive thoughts, irritability, and anger outbursts.  However, the Veteran was fully oriented; and there was no evidence of psychosis, or auditory or visual hallucinations.  There was no evidence of impairment of thought process or communication and he was independent in activities of daily living.  The examiner assigned a GAF score of 55.  Similarly, a March 2009 VA examination noted that psychomotor activity and speech were unremarkable; the Veteran was described as cooperative, friendly and attentive.  His mood was anxious, but his affect was appropriate.  Thought processes and thought content were unremarkable.  He denied any suicidal thought; and, while he experienced some homicidal thoughts, he did not contemplate any actions.  No delusions or hallucinations were noted.  The Veteran denied any obsessive or ritualistic behaviors.  The Veteran was assigned a GAF score of 55.  It is noteworthy that the Veteran sated that his marriage was alright with ups and downs; he also reported having a friend and a couple of coworkers who came around occasionally.  Following a VA examination in April 2010, the Veteran was assigned a GAF score of 64.  In June 2010, while the Veteran reported depression, anger outbursts and irritability, psychomotor activity and speech were unremarkable.  His affect was normal.  Thought process and content were normal, with no delusions or hallucinations reported; he also denied any panic attacks, suicidal or homicidal ideations.  

The evidence is also devoid of the objective symptoms akin to those listed in the criteria for a 70 percent evaluation, as enumerated above.  The Veteran had some irritability, but he did not exhibit any violent behavior.  There was no evidence of spatial disorientation.  There was no abnormal motor behavior noted.  The Veteran did not have neglect of personal appearance and hygiene; he was described as being neatly groomed and appropriately dressed.  Notably, during the October 2007 and March 2009 VA examinations, the examiners found no evidence of impairment of communication.  Similar findings were reported in April 2010 and June 2010.  In addition, the Veteran denied suicidal ideation.  The Veteran indicated that the difficulties at his work place had to do with his irritability and outbursts towards co-workers; however, difficulty in establishing and maintaining social relationships is contemplated within a 50 percent rating.  He was not unable to maintain a relationship; in that regard, the Veteran stated that he had a good relationship with his wife and daughters.  The objective examination findings have demonstrated essentially moderate PTSD symptoms, except for the noted changes in the Veteran's mood.  

In sum, prior to March 9, 2011, the Veteran was able to function at work and he maintained that ability for years despite some irritability and other symptoms.  His social interactions were limited, but he was not unable to maintain relationships.  Overall, the evidence does not support an evaluation in excess of 50 percent for PTSD, prior to March 9, 2011; thus, the claim for that benefit must be denied.  38 C.F.R. § 4.7.  

(ii).  Rating in excess of 50 percent for PTSD beginning March 9, 2011.

According to the record, the Veteran's first reports of suicidal ideation began during his private examination in March 2011.  As noted, passive suicidal ideation was reported.  The Veteran also reported memory impairment and flashbacks.  At his Board hearing, the Veteran testified that he had gotten worse in the past year; he stated that, when he became angry, he got physical with his wife.  The Veteran's wife testified that she was afraid of him.  She also reported that the Veteran recently threatened to kill himself.  A flattened effect was also reported in the March 2011 psychological evaluation.  Following a mental status examination and psychological testing, Dr. Hoffmann stated that the Veteran had marked occupational and social impairment with deficiencies in most areas, including work, school, family relations, judgment, and mood.  The Veteran had passive suicidal ideations, poor impulse control with significant irritability and episodes of violence, and he has had difficulty adapting to stressful circumstances.  Dr. Hoffmann further noted that the Veteran had difficulty maintaining his marital relationship.  He stated that the Veteran's symptoms appeared to have become more severe over the past year.  The pertinent diagnoses were PTSD, chronic with depressed features; and cognitive disorder, not otherwise specified.  He was assigned a GAF score of 47.  Dr. Hoffmann related that the Veteran's prognosis was guarded given the severity of his symptoms and lack of response to treatment to date.  

Based on the foregoing, the Board is of the opinion that the Veteran's PTSD symptoms warrant a rating of 70 percent disabling from March 9, 2011.  While symptoms such as obsessional rituals which interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; near-continuous panic or depression affecting the ability to function independently, appropriately and effectively; and spatial disorientation were not present, the Veteran displayed other symptoms indicative of a higher rating.  For example, symptoms such as impaired judgment, suicidal ideation; impaired impulse control, (including unprovoked irritability with periods of violence); and difficulty in adapting to stressful circumstances (including work or a work-like setting); as well as the inability to establish and maintain effective relationships, more closely resemble a 70 percent disability rating.  To the extent that the Veteran's symptoms, when examined individually, appear to correspond to both a 50 percent and a 70 percent disability rating, the higher evaluation will be assigned as the disability picture more nearly approximates the criteria for a 70 percent rating.  See 38 C.F.R. § 4.7 (2010).  Due to the Veteran's reports of suicidal ideation, impaired impulse control, difficulty in adapting to stressful circumstances, and difficulty with his relationships, the higher rating is warranted.  

A rating of 100 percent is not warranted, as the Veteran has not demonstrated gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; memory loss for names of close relatives, own occupation, or own name.  38 C.F.R. § 4.130, Diagnostic Code 9411(2010).  While some suicidal ideation was reported throughout this period, as well as occasional auditory hallucinations during the most recent VA examination, persistent delusions have not been reported at any time.  Further, the evidence does not demonstrate that the Veteran is a persistent danger to himself or others.  

The Veteran's GAF score during this period was reported to be 47, indicative of serious symptoms (e.g., suicidal ideation) or any serious impairment in social, occupational or school functioning (e.g., no friends, unable to keep a job).  Therefore, the GAF score assigned during the March 9, 2011, psychological evaluation is consistent with a disability rating of 70 percent.  

In reaching the above conclusions, the Board has not overlooked the Veteran, his wife, and his father's statements with regard to the severity of his PTSD symptoms. In this regard, the Veteran is competent to report on factual matters of which he had firsthand knowledge; and the Board finds that the Veteran's reports have been credible.  See Washington v. Nicholson, 19 Vet. App. 362, 368 (2005).  The Veteran has provided lay evidence during the course of his examinations, and he and his family have provided testimony with respect to his current symptomatology during a Board hearing.  The Veteran and his family are competent to provide such testimony, and the Board finds that these statements are credible and consistent with the objective evidence of record.  Accordingly, the Board has considered lay evidence provided by the Veteran, his wife, and his father in evaluating his assigned rating as discussed above.

The Board lastly has considered whether the case should be referred for extra-schedular consideration under 38 C.F.R. § 3.321(b) (1) (2010).  The record indicates that the Veteran currently works part time for his father's business.  In addition, there is no evidence that the Veteran's psychiatric disability has necessitated frequent periods of hospitalization or that the manifestations of the disability are unusual or exceptional.  Therefore, the Board finds that the criteria for submission for an extra-schedular rating pursuant to 38 C.F.R. § 3.321(b) (1) are not met.  See Bagwell v. Brown, 9 Vet. App. 237 (1996); Floyd v. Brown, 9 Vet. App. 88 (1996); Shipwash v. Brown, 8 Vet. App. 218, 227 (1995).  

In sum, the criteria for a 70 percent evaluation, but not higher, have been met for the Veteran's PTSD symptoms as of March 9, 2011.  See Fenderson v. West, 12 Vet. App. 119 (1999).


ORDER

The appeal as to entitlement to service connection for residuals of right fibula fracture is dismissed.

Entitlement to an initial evaluation in excess of  30 percent for residuals of TBI to include vertigo, oscillopsias, abnormal gait, and status post repair of perilymph fistulas is denied.

 Prior to March 9, 2011, entitlement to an initial rating in excess of 50 percent for PTSD is denied.  

Beginning March 9, 2011, entitlement to a rating of 70 percent, but no higher, for PTSD is granted, subject to the laws and regulations governing the payment of monetary benefits.  

The appeal as to entitlement to a TDIU is dismissed.


REMAND

With respect to the issue of service connection for restless leg syndrome, the Board has reviewed the record and finds that additional development is required in the present case.  On a substantive appeal (VA Form 9), received in March 2011, the Veteran indicated by checking the appropriate box that he wanted a videoconference hearing with respect to the claim for service connection for restless leg syndrome.  Videoconference and Travel Board hearings are scheduled by the RO.  See 38 C.F.R. §§ 20.700, 20.704(a).  Accordingly, a remand is required to comply with the Veteran's hearing request.  

In light of the discussion above, and to ensure full compliance with due process requirements, the case is hereby REMANDED to the RO for the following action: 

In regard to the claim of entitlement to service connection for restless leg syndrome, the RO should take appropriate steps in order to schedule the Veteran for a videoconference hearing with a Veterans Law Judge of the Board at the local office, in accordance with the request.  The Veteran should be notified in writing of the date, time and location of the hearing.  After the hearing is conducted, or if the Veteran withdraws the hearing request or fails to report for the scheduled hearing, the claims file should be returned to the Board, in accordance with appellate procedures.  

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



______________________________________________
LANA K. JENG
Acting Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


